Desmond, J.
(dissenting). I agree with the Chief Judge that the first group of Special Term findings (set out in the first three paragraphs of the Chief Judge’s opinion) cannot possibly be a basis for any judgment against this union. But I think that the second group of findings, as to alleged coercion, blacklisting and false statements about plaintiff, are equally ineffectual as such a basis. Against the background of the testimony here, those findings can mean no more than that the union, having for a lawful reason refused to supply stone carvers to plaintiff, made that fact known to other contractors and to other unions, and told its own members that they would cease to be members if they should take employment with plaintiff. (If the findings mean more than that, they are not supported by evidence.) *233Wise or unwise, just or unjust, this was legitimate union activity, under all the authorities (People v. Gassman, 295 N. Y. 254; Hunt v. Crumboch, 325 U. S. 821; Civ. Prac. Act., § 876-a; General Business Law, § 340). Defendant Campo, called as plaintiff’s witness, testified without contradiction that the union had passed a resolution that its members would “ ‘ work for any builder, all cut stone contractors, all sculptors that are commissioned by the owners or the architects ’ ” but would not ‘ ‘ work for any sub-contractors ’ ’ ’ and that the union, on the information it had, considered plaintiff to be a subcontractor. There is no evidence and no finding that the union’s refusal to do business with plaintiff was for any other cause, or that the union was interfering with plaintiff’s rights, maliciously, or without cause or for evil purposes. Thus, the record establishes that that union’s concerted activity was reasonably related to its legitimate interests, and so was lawful (see 4 Restatement, Torts, pp. 49, 57, 60, 62, 63, 97, 121, 122 et seq., cited in appellant’s brief here; see, also, Dorchy v. Kansas, 272 U. S. 306; Opera-on-Tour, Inc., v. Weber, 285 N. Y. 348; American Guild v. Petrillo, 286 N. Y. 226, 231).
The judgment should be affirmed, with costs.
Lewis, Conway, Dye and Fuld, JJ., concur with Loughran, Ch. J.; Desmond, J., dissents in opinion in which Froessel, J., concurs.
Judgment reversed, etc.